Order                                                       Michigan Supreme Court
                                                                  Lansing, Michigan

  October 17, 2007                                                  Clifford W. Taylor,
                                                                             Chief Justice

  134260-64 & (77)                                                 Michael F. Cavanagh
                                                                   Elizabeth A. Weaver
                                                                          Marilyn Kelly
  LENAWEE COUNTY,                                                    Maura D. Corrigan
           Plaintiff-Appellee,                                     Robert P. Young, Jr.
  v                                          SC: 134260            Stephen J. Markman,
                                                                                  Justices
                                             COA: 268819
                                             Lenawee CC: 05-001960-CC
  DAVID WAGLEY and BARBARA WAGLEY,
           Defendants-Appellants,
  and
  BANK OF LENAWEE and PAVILLION 

  MORTGAGE,

             Defendants.    

  ________________________________________
  LENAWEE COUNTY, 

           Plaintiff-Appellee, 

  v    	                                     SC: 134261
                                             COA: 268820
                                             Lenawee CC: 05-001961-CC
  ROBERT D. GARDENER and MICHELLE A. 

  GARDENER, 

            Defendants-Appellants, 

  and 

  SKY BANK and UNITED BANK & TRUST, 

             Defendants.    

  ________________________________________
  LENAWEE COUNTY, 

           Plaintiff-Appellee, 

  v    	                                     SC: 134262
                                             COA: 268821
                                             Lenawee CC: 05-001962-CC
  MARY HALSTEAD, 

          Defendant-Appellant, 

  and 

  LENCO CREDIT UNION and ALDEN STATE 

  BANK, 

             Defendants.    

  ________________________________________
                                                                                                              2



LENAWEE COUNTY,
         Plaintiff-Appellee,
v                                                                SC: 134263
                                                                 COA: 268822
                                                                 Lenawee CC: 05-002000-CC
ROBERT L. SELLERS, SR.,
          Defendant-Appellant,
and
UNITED MORTGAGE COMPANY,
           Defendant.
________________________________________
LENAWEE COUNTY,
         Plaintiff-Appellee,
v                                                                SC: 134264
                                                                 COA: 268823
                                                                 Lenawee CC: 05-002001-CC
RICHARD F. BARON, MARY SHARON
BARON, and BARON FAMILY TRUST DATED
DECEMBER 30, 1992,
          Defendants-Appellants.

_________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the March 22, 2007 judgment of the Court of Appeals
is considered, and it is DENIED, because we are not persuaded that the questions
presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 17, 2007                    _________________________________________
       t1010                                                                Clerk